     Case 1:21-cv-00860-NONE-BAM Document 14 Filed 08/17/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DONNELL COX,                                      Case No. 1:21-cv-00860-NONE-BAM (PC)
12                       Plaintiff,                     ORDER GRANTING MOTION TO AMEND
                                                        COMPLAINT
13           v.                                         (ECF No. 13)
14    NORTH KERN STATE PRISON                           ORDER VACATING FINDINGS AND
      OFFICIALS,                                        RECOMMENDATIONS TO DISMISS
15                                                      ACTION, WITHOUT PREJUDICE, FOR
                         Defendant.                     FAILURE TO OBEY A COURT ORDER
16                                                      AND FAILURE TO PROSECUTE
                                                        (ECF No. 12)
17
                                                        THIRTY (30) DAY DEADLINE
18

19          Plaintiff Donnell Cox (“Plaintiff”) is a state prisoner proceeding pro se and in forma

20   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

21          On June 15, 2021, the Court granted Plaintiff’s motion to amend the complaint and

22   ordered Plaintiff to file a first amended complaint within thirty (30) days. (ECF No. 7.)

23   Following Plaintiff’s failure to file a first amended complaint, the Court issued findings and

24   recommendations on August 2, 2021 to dismiss this action, without prejudice, due to Plaintiff’s

25   failure to obey a court order and failure to prosecute. (ECF No. 12.) Those findings and

26   recommendations are currently pending.

27          On August 11, 2021, Plaintiff filed a notice of change of address and a motion to amend

28   the complaint. (ECF No. 13.) As in his first motion to amend, Plaintiff merely includes a list of
                                                       1
     Case 1:21-cv-00860-NONE-BAM Document 14 Filed 08/17/21 Page 2 of 3


 1   names of individuals he would like to add as defendants in this action. (See ECF No. 4.)

 2          As it appears Plaintiff is still involved in pursuing this lawsuit, the Court will grant

 3   Plaintiff’s request to file an amended complaint adding defendants to this action. Accordingly,

 4   the Court finds it appropriate to vacate the pending findings and recommendations, issued on

 5   August 2, 2021. (ECF No. 30.) After Plaintiff files the first amended complaint, it will be

 6   screened in due course.

 7          Plaintiff’s first amended complaint should be brief, Fed. R. Civ. P. 8(a), but it must state

 8   what each named defendant did that led to the deprivation of Plaintiff’s constitutional rights,

 9   Iqbal, 556 U.S. at 678-79. Although accepted as true, the “[f]actual allegations must be

10   [sufficient] to raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. at 555

11   (citations omitted).

12          Additionally, Plaintiff may not change the nature of this suit by adding new, unrelated

13   claims in his first amended complaint. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (no

14   “buckshot” complaints).

15          Finally, Plaintiff is advised that an amended complaint supersedes the original complaint.

16   Lacey v. Maricopa Cty., 693 F.3d 896, 927 (9th Cir. 2012). Therefore, Plaintiff’s amended

17   complaint must be “complete in itself without reference to the prior or superseded pleading.”

18   Local Rule 220. This includes any exhibits or attachments Plaintiff wishes to incorporate by

19   reference.

20          Plaintiff’s first amended complaint must include factual allegations against the new
21   and any original defendants Plaintiff wishes to include in this lawsuit. Plaintiff may not

22   simply submit another list of names of individuals he wants to sue. The Clerk of the Court

23   will provide a complaint form Plaintiff may use for his first amended complaint.

24          Accordingly, IT IS HEREBY ORDERED as follows:

25      1. Plaintiff’s motion for leave to amend, (ECF No. 13), is GRANTED;

26                a. Plaintiff is granted thirty (30) days from the date of service of this order in which
27                   to file a first amended complaint;

28                b. The Clerk’s Office shall send Plaintiff a complaint form; and
                                                          2
     Case 1:21-cv-00860-NONE-BAM Document 14 Filed 08/17/21 Page 3 of 3


 1               c. If Plaintiff fails to file a first amended complaint in compliance with this

 2                  order, this action will be dismissed for failure to prosecute and failure to obey

 3                  a court order; and

 4      2. The findings and recommendations issued on August 2, 2021, (ECF No. 12), are

 5         VACATED.

 6
     IT IS SO ORDERED.
 7

 8      Dated:     August 17, 2021                           /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
